                                           United States District Court
                                          NORTHERN DISTRICT OF CALIFORNIA
                                                  OAKLAND DIVISION


       United States of America,                                Case No. \h'c.^ "               W
                        Plaintiff,                              STIPULATED ORDER EXCLUDING TIME- • -
                                                                UNDER THE SPEEDY TRIAL ACT                '

        ^0^ Loye^Z.-'VOGlC^^^                                                                         OCT 24 2018
                        Defendant(s).                                                                          -c-'VNa
                                                                                                              filoi'
                                                                                                 NOflmEWDiSTRlcSS^^^^
                                                                                                             :oFi
For the reasons stated by the parties on the record on I^I^ M^               the Court excludes time un
Trial Act from        ^ '-wiV      to U 'a i'iK            and finds that the ends ofjustice served by the
continuance outweigh the best interest ofthe public and the defendant ina speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The court makes this finding and bases this continuance on the following factor(s):
                 Failure to grant a continuance would be likely toresult in a miscarriage ofjustice.
                     18 U.S.C. §3161(h)(7)(B)(i).

                 The case is so unusual or so complex, due to [check applicable reasons]           the number of
                 defendants,          the nature ofthe prosecution, or       the existence ofnovel questions offact
                 or law, that it is unreasonable to expect adequate preparation for pretrial proceedings orthe trial
                 itselfwithin the time limits established by this section. See 18U.S.C. § 3161(h)(7)(B)(ii).

                 Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
                 taking into account the exercise ofdue diligence. See 18 U.S.C. §3161 (h)(7)(B)(iv).
                 Failure to grant a continuance would unreasonably deny the defendant continuity ofcounsel, given
                 counsel's other scheduled case commitments, taking into account the exercise of due diligence.
                 See 18 U.S.C. § 3161(h)(7)(B)(iv).
            /•


         \/ Failure to grant acontinuance would unreasonably deny the defendant the reasonable time
                 necessary for effective preparation, taking into account the exercise ofdue diligence.
                     18 U.S.C. § 3161(h)(7)(B)(iv).

                 With the consent ofthe defendant, and taking into account the public interest inthe prompt
                 disposition of criminal cases, the court sets the preliminary hearing to the date set forth in the first
                 paragraph and —based on the parties' showing ofgood cause —finds good cause for extending
                 the time limits for a preliminary hearing under Federal Rule ofCriminal Procedure 5.1 and for
                 extending the 30-day time period for an indictment under the Speedy Trial Act (based on the
                 exclusions set forth above). See Fed. R. Crim. P. 5-1; 18 U.S.C. § 3161(b).

                 For the reasons stated on the record, it is farther ordered that time is excluded under 18 U.S.C.
                 §3161(h)(l)(E)(F) for delay resulting from remoyal/tranmort of the defendant to another district.
        IT IS SO ORDERED,

        DATED:\0- 24                                                NDIS     . WBSTMORE
                                                                 United S    es Masistrate Judge

        STIPULATED-
                           Attorney for Defendant                Assistant United States Attorney
